Dismissed; and Opinion Filed May 22, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00630-CV
                                      No. 05-15-00631-CV
                                      No. 05-15-00632-CV

                        IN RE AARON MICHAEL REEVES, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                  Trial Court Cause No. 065573, No. 065574, No. 065572

                             MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Evans
                                    Opinion by Justice Lang
       Relator filed this petition for writ of mandamus against the sheriff of Grayson county.

Texas courts of appeals have been granted limited original jurisdiction. See TEX. GOV'T CODE

ANN. § 22.221 (West 2004). This Court lacks jurisdiction to grant a petition for writ of

mandamus against the Grayson county sheriff, unless the issuance of a writ of mandamus against

the sheriff is necessary to enforce the Court’s jurisdiction. Silva v. Klevenhagen, 833 S.W.2d
746, 747 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding). No such allegation has been

made in this case. We dismiss the petition for lack of jurisdiction.



                                                    /Douglas S. Lang/
150630F.P05                                         DOUGLAS S. LANG
                                                    JUSTICE